ATTORNEY FOR APPELLANT                             ATTORNEY FOR APPELLEE
Thomas A. Manges                                   Diana C. Bauer
Fort Wayne, Indiana                                Fort Wayne, Indiana




                                          In the
                         Indiana Supreme Court
                                                                             May 29 2014, 10:40 am

                                    No. 02S03-1305-CT-332


DEREK ASKLAR AND PAULINE ASKLAR,
                                                               Appellants (Plaintiffs below),

                                                  v.

DAVID GILB, PAUL GARRETT SMITH D/B/A
P.H. ONE TRUCKING, EMPIRE FIRE &
MARINE INSURANCE CO. D/B/A ZURICH AND
NORTHLAND INSURANCE CO.,
                                                               Appellee (Defendant below),


TRAVELERS INDEMNITY CO. OF AMERICA,
                                                               Intervenor.


                  Appeal from the Allen Superior Court, No. 02D01-1003-CT-130
                              The Honorable Stanley Levine, Judge


     On Petition to Transfer from the Indiana Court of Appeals, No. 02A03-1204-CT-170



                                         May 29, 2014

Massa, Justice.
       Derek Asklar appeals the trial court’s order of summary judgment capping Empire Fire
and Marine Insurance Co.’s liability for underinsured motorist coverage at $75,000. Because the
truck at issue was registered and garaged in Indiana, we agree with our Court of Appeals that
Indiana law applies. But as issues of material fact remain regarding the applicable level of
coverage, we reverse the trial court and remand for further proceedings.




                                  Facts and Procedural History


       In 2008, Derek Asklar, an Allen County resident, was driving a semi-tractor trailer on
behalf of Werner Transportation Services, Inc., a Georgia company. Werner Transportation
leased Asklar’s truck from Schilli Leasing, a South Bend, Indiana company and insured it under
a policy from Empire Fire and Marine Insurance Co. Asklar was injured when a second semi-
tractor trailer, driven by David Gilb, hit his rig on a road in West Virginia. Asklar sued Gilb,
Gilb’s employer, and Gilb’s insurer in the Allen Superior Court. Believing his damages would
exceed the liability limits of Gilb’s employer’s insurance policy, Asklar joined Empire to
determine the extent of any underinsured motorist coverage available under the policy.


       Empire acknowledged it provided $5 million in liability coverage for Asklar’s truck, but
claimed the policy only included $75,000 in underinsured motorist coverage. Both Asklar and
Empire moved for summary judgment on the underinsured motorist coverage issue. The trial
court applied Georgia law, which permits an insured to choose to purchase underinsured motorist
coverage in a lower amount than the liability policy limit. The trial court found the procurement
and endorsement of the policy itself was sufficient evidence that Werner Transportation, through
its President, John Werner, made that affirmative choice and granted summary judgment in favor
of Empire.


       Asklar appealed the trial court’s decision, arguing Indiana law, and not Georgia law,
applied, and therefore Werner would have had to execute an explicit written rejection of
underinsured motorist coverage in order to purchase coverage below the policy’s liability limit.


                                                2
The Court of Appeals found that Indiana law did indeed apply because any vehicle registered
and principally garaged in Indiana, as Asklar’s rig was, must comply with the requirements set
forth in Ind. Code § 27-7-5-2 (2012 & Supp. 2013). Asklar v. Gilb, 979 N.E.2d 664, 667 (Ind.
Ct. App. 2012). Nevertheless, it affirmed the trial court, concluding the evidence presented was
sufficient under Indiana law to establish the lower coverage limits for underinsured motorist
coverage under the policy. Id. at 668.


       Asklar sought transfer to this Court, arguing the Court of Appeals and trial court were
incorrect in finding Werner had explicitly rejected equal Uninsured/Underinsured Motorist
Coverage under its Empire policy. We granted Asklar’s petition. Asklar v. Gilb, 987 N.E.2d
521 (Ind. 2013) (table); Ind. Appellate Rule 58(A).




                                         Standard of Review


       When we review a grant or denial of a motion for summary judgment, our standard of
review is the same as it is for the trial court. Reed v. Reid, 980 N.E.2d 277, 285 (Ind. 2012).
The moving party must show there are no genuine issues of material fact and he is entitled to
judgment as a matter of law. Id. If the moving party carries its burden, then the nonmoving
party must present evidence establishing the existence of a genuine issue of material fact. Id. In
deciding whether summary judgment is proper, we consider only the evidence the parties
specifically designated to the trial court. Ind. Trial Rule 56(C), (H). We construe all factual
inferences in favor of the non-moving party and resolve all doubts regarding the existence of a
material issue against the moving party. Reed, 980 N.E.2d at 285. “The fact that the parties
have filed cross-motions for summary judgment does not alter our standard for review.” Id. We
consider each motion separately to determine whether the moving party is entitled to judgment as
a matter of law. Id.




                                                3
                     The Coverage Issue is Not Ripe for Summary Judgment.



                                     A. Indiana Law Applies.


       Based on the record before us, we agree with the Court of Appeals that “any motor
vehicle registered or principally garaged in this state” is subject to Indiana’s uninsured motorist
and underinsured motorist insurance statute. Ind. Code § 27-7-5-2(a). Because all parties agree
the truck Asklar was driving at the time of the accident is principally registered and garaged in
Indiana, we summarily affirm that portion of the Court of Appeals’s opinion holding that Indiana
law governs this case. Asklar, 979 N.E.2d at 667; Ind. Appellate Rule 58(A)(2).




               B. Issues of Material Fact Exist as to the Amount of Coverage.


       Ind. Code § 27-7-5-2(a) requires insurers to offer coverage to policyholders that provides
a minimum level of compensation if they are injured by someone with inadequate or no
insurance. The amount of uninsured and underinsured coverage must be “at least equal to the
limits of liability specified in the bodily injury liability provisions of an insured’s policy, unless
such coverages have been rejected in writing by the insured.” Ind. Code § 27-7-5-2(a).

       Included in the evidence is the policy Declarations page, which includes a “SCHEDULE
OF COVERAGES AND COVERED AUTOS.” Appellants’ App. at 73. The first column,
entitled “Coverages,” lists the different types of insurance provided by the policy, namely
“Liability,” “Uninsured Motorists,” and “Underinsured Motorists (When not included in
Uninsured Motorists Coverage)” among others. The Declarations page lists the policy number,
and the Schedule lists the policy “Liability” limit at $5 million. This limit applies to “Owned




                                                  4
Commercial ‘Autos’ Only,”1 “Hired ‘Autos’ Only,”2 and “Nonowned ‘Autos’ Only.”3 The
“Uninsured Motorists” and “Underinsured Motorists” limits are each listed at $75,000.
However, only “Owned Commercial ‘Autos’” are covered under those limits.

        Thus, we must first determine the exact nature of the truck at issue in this case. The
policy endorsement that added Schilli Leasing as an insured identifies Asklar’s Freightliner
tractor by model year and Vehicle Identification Number and describes the applicable coverage
as follows: “Any ‘leased auto’ designated or described in this Schedule or in the Declarations
will be considered a covered ‘auto’ you own and not a covered ‘auto’ you hire or borrow.”
Appellant’s App. at 94. Thus, since Asklar’s truck was leased, it was an “Owned Commercial
‘Auto’” under the policy and, according to the Schedule, subject to a $75,000 limit on claims
arising from injuries sustained from uninsured and underinsured drivers.

        The Schedule alone, however, is insufficient to establish the lower policy limit; we must
look to the written waivers to determine whether they satisfy Indiana law.                  Empire has
designated three forms styled “REJECTION OR SELECTION OF UNINSURED MOTORISTS
COVERAGE, OFFER OF DEDUCTIBLE” and one styled “GEORGIA UNINSURED
MOTORISTS/MEDICAL PAYMENTS COVERAGE REJECTION/SELECTION FORM.”




1
 “Only those trucks, tractors and ‘trailers’ you own (and for Liability Coverage any ‘trailers’ you don’t
own while connected to a power unit you own). This includes those trucks, tractors and ‘trailers’ you
acquire ownership of after the policy begins.” Appellant’s App. at 129.
2
 “Only those ‘autos’ you lease, hire, rent or borrow. This does not include any ‘private passenger type
auto’ you lease, hire, rent or borrow from any member of your household, any of your ‘employees’,
partners (if you are a partnership), members (if you are a limited liability company) or agents or members
of their households.” Appellant’s App. at 129.
3
 “Only those ‘autos’ you do not own, lease, hire, rent or borrow that are used in connection with your
business. This includes ‘private passenger type autos’ owned by your ‘employees’, partners (if you are a
partnership), members (if you are a limited liability company), or members of their households but only
while used in your business or your personal affairs.” Appellant’s App. at 130.



                                                    5
Appellee’s App. at 16–20. These documents purportedly demonstrate Werner’s intent, as to both
uninsured and underinsured motorist coverage, to reject the default $5 million coverage limit and
instead purchase coverage in the lesser amount of $75,000.

       Although both the trial court and our Court of Appeals found these rejections were
sufficient as a matter of law to demonstrate Werner waived the higher liability limit for both
uninsured and underinsured motorist insurance, we cannot agree. None of the forms identify the
policy by number, and none mention “underinsured” coverage, instead referring only to the
liability limit of the “uninsured” coverage. Appellee’s App. at 16–20. On the other hand, there
is policy language that could be read to indicate the waivers use the term “uninsured” to include
both types of coverage: “‘Uninsured motor vehicle’ means a land motor vehicle or ‘trailer’ . . .
that is an underinsured motor vehicle.” Appellant’s App. at 90.

       In light of these conflicting facts, we conclude the issue of the waivers’ validity is
unsuitable for summary judgment and best left to the fact-finder.




                                          Conclusion


       Because we agree with our Court of Appeals and Appellants that Indiana law applies, but
find questions of fact unresolved by the record before us, we reverse the decision of the trial
court and remand for further proceedings consistent with this opinion.



Dickson, C.J., and Rucker, David, and Rush, JJ., concur.




                                                6